UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6302


JOSHUA BOLEN,

                    Petitioner - Appellant,

             v.

UNITED STATES DISTRICT COURT,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:17-cv-01088-LCB-JEP)


Submitted: July 6, 2018                                           Decided: August 30, 2018


Before KING, KEENAN, and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Joshua Bolen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joshua Bolen seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and dismissing without prejudice Bolen’s 28 U.S.C. § 2254

(2012) petition.   We dismiss the appeal as interlocutory and remand for further

proceedings.

      This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

Because the order from which Bolen seeks to appeal does “not clearly preclude

amendment,” Bolen may be able to remedy the deficiencies identified by the district court

by filing an amended petition. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619,

630 (4th Cir. 2015). Accordingly, the district court’s dismissal order is neither a final

order nor an appealable interlocutory or collateral order. See id. at 623-24; Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      We therefore dismiss this appeal for lack of jurisdiction. See Goode, 807 F.3d at

630. In Goode, we remanded to the district court with instructions to allow amendment

of the complaint. Id. Here, however, the district court has already afforded Bolen the

opportunity to amend. Accordingly, we direct on remand that the district court, in its

discretion, either afford Bolen another opportunity to file an amended petition or dismiss

the petition with prejudice, thereby rendering the dismissal order a final, appealable

order. We dispense with oral argument because the facts and legal contentions are



                                            2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                       DISMISSED AND REMANDED




                                          3